     Case 3:20-cv-01012-MMA-KSC Document 38 Filed 05/24/21 PageID.440 Page 1 of 3




 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
 4   KAS GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 5   651 Arroyo Drive
     San Diego, California 92103
 6   Telephone:(619) 696-9006
 7   Facsimile: (619) 564-6665
 8   Attorneys for Plaintiff and the Proposed Class
 9
                        UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12   ERIC FRANTZ, on behalf of himself,      Case No.: 3:20-cv-01012-MMA
     and all others similarly situated,
13
                             Plaintiffs,    CLASS ACTION
14
                    v.                      JOINT MOTION TO DISMISS
15                                          PURSUANT TO FED. R. CIV. P.
16   FORCE FACTOR, LLC;                     41(a)(1)(A)
17
                              Defendant.
18
19
20
21
22
23
24
25
26
27
28

      Frantz v. Force Factor, LLC, Case No.: 3:20-cv-01012-MMA
     JOINT MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)
     Case 3:20-cv-01012-MMA-KSC Document 38 Filed 05/24/21 PageID.441 Page 2 of 3




 1         Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, Plaintiff
 2   Eric Frantz and Defendant Force Factor, LLC, by and through their undersigned
 3   attorneys, hereby stipulate and agree to the dismissal of this action with prejudice as
 4   to Plaintiff Frantz’s individual claims and without prejudice as to the claims of the
 5   proposed class members. Each party shall bear its own attorneys’ fees and costs.
 6
 7                             Respectfully Submitted,
 8
 9   Dated: May 24, 2021              LAW OFFICES OF RONALD A. MARRON
10
11                                    By:           /s/ Kas L. Gallucci
                                                    Kas L. Gallucci
12
13                                          Attorneys for Plaintiff and the Proposed Class
14
15
16
17   Dated: May 24, 2021              VENABLE LLP
18
19
                                      By:           /s/Daniel S. Silverman
20
                                                    Daniel S. Silverman
21
22                                       Attorneys for Defendant Force Factor, LLC
23
24
25
26
27
28

                                         1
                     Frantz v. Force Factor, LLC, Case No.: 3:20-cv-01012-MMA
         JOINT MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)
     Case 3:20-cv-01012-MMA-KSC Document 38 Filed 05/24/21 PageID.442 Page 3 of 3




 1                 CERTIFICATION OF APPROVAL OF CONTENT
 2          I, Kas Gallucci, counsel for Plaintiff, in the above-entitled matter, hereby
 3   certify that the required parties have approved and accepted the content of this
 4
     document, and that I have obtained authorization from the above counsel for
 5
     Defendant, for his electronic signature.
 6
 7
        Dated: May 24, 2021              LAW OFFICES OF RONALD A. MARRON
 8
                                            By: /s/ Kas Gallucci
 9
                                            KAS GALLUCCI
10
                                          Attorneys for Plaintiff and the Proposed Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
                     Frantz v. Force Factor, LLC, Case No.: 3:20-cv-01012-MMA
         JOINT MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)
